Citation Nr: 1734433	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  17-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for service connection for residuals of prostatectomy with erectile dysfunction and urinary incontinence to include under the provisions of 38 U.S.C.A. § 1151 and, if so, whether the claim may be granted.

2.  Entitlement to bilateral hand disability to include nodules, calluses, and osteoarthritis.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to bilateral hand disability to include nodules, callouses, and osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claim for a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is also before the Board.  An attorney is representing the Veteran in the TDIU matter, but not the issues adjudicated herein (see Power of Attorney - Limited Representation (May 2015)).  Therefore, the issue of entitlement to TDIU will be addressed in a separate decision.


FINDING OF FACT

The claim for service connection for residuals of prostatectomy with erectile dysfunction and urinary incontinence, to include under the provisions of 38 U.S.C.A. § 1151, was denied in a March 2010 unappealed rating decision; subsequently received evidence includes evidence that is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of prostatectomy with erectile dysfunction and urinary incontinence to include under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained other relevant records identified by the Veteran.  These records have been associated with the claims file.  It is noted that VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

II.  Reopening Previously Denied Claim

The record shows that the Veteran had prostate cancer and underwent a radical prostatectomy in 2007.  In April 2008, VA received a claim from the Veteran for residuals of prostate surgery that he described as "botched."  See VA Form 21-4138 (April 2008).  In March 2010, the RO denied his claim for service connection for residuals of prostatectomy with erectile dysfunction and urinary incontinence on both a direct basis related to service under 38 U.S.C.A. §§ 1110 and 1131 and as due to VA treatment under 38 U.S.C.A. § 1151.  See Rating Decision (March 2010).  In October 2014, VA received a claim for service connection for residuals of surgery for prostate cancer.  See VA Form 21-526EZ (October 2014).

Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claim for service connection for residuals of prostatectomy with erectile dysfunction and urinary incontinence.

The claim was denied in a March 2010 rating decision because (1) the evidence failed to show that he had disability attributable to service, and (2) the evidence failed to show that any additional disability following VA treatment was due to an instance of fault (i.e. negligence) or was an outcome not reasonably foreseeable.  See Rating Decision (March 2010).  The RO notified the Veteran that his claim had been denied in a March 2010 letter.  See Notification (March 2010).  No appeal was filed, and no new and material evidence was received within one year of notification of that decision.  Accordingly, the March 2010 rating decision became final.

At the time of the March 2010 rating decision, the evidence of record included voluminous and varied documents that included service treatment records (STRs), statements from the Veteran, VA treatment records dated 2007 to 2008 to include surgical records, private medical records dated 2008 to 2009, and an August 2009 VA medical opinion.  Collectively, this evidence reflects that the Veteran was diagnosed with prostate cancer in October 2007; that treatment options were discussed along with the risks (impotence, incontinence, rectal injury, and others); and that the Veteran agreed to a radical retropubic prostatectomy, which was performed in November 2007.  This evidence further shows that post operatively the Veteran developed erectile dysfunction and incontinence.  The Veteran underwent surgery by a private physician in August 2008 for bladder neck contracture.  The August 2009 VA medical opinion reflects that, while the Veteran had residuals of prostatectomy (additional disability), the residuals shown were known complications of the procedure and that there was no indication of improper care, negligence, lack of proper skill or error in judgement or similar instance of fault when the November 2007 prostatectomy was performed-it was noted that the additional disability shown was a known consequence of the surgical treatment provided to the Veteran.  The private treatment record dated in August 2008 reflects that bladder neck contracture is a known complication [of the Veteran's surgery] and is fixable and correctable."

Evidentiary submissions received since the March 2010 rating decision are voluminous, but consist mostly of additional statements from the Veteran, VA treatment records, reports of VA examinations, VA correspondence, and duplicate copies of STRs.  The STRs are not new or material.  The other records, while new, are not material to the matter as they do not show that the Veteran has disability attributable to his period of service or that VA surgery in 2007 for prostate cancer caused additional disability due to an instance of fault (i.e. negligence) or that the additional disability was an outcome not reasonably foreseeable.  As such, because none of the evidentiary defects present in the March 2010 adjudication have been cured, the Board finds that new and material evidence has not been presented to reopen the matter.

Therefore, as new and material evidence to reopen the previously disallowed claim has not been submitted, the petition to reopen is denied.


ORDER

The petition to reopen the claim for service connection for residuals of prostatectomy with erectile dysfunction and urinary incontinence is denied.


REMAND

VA received a claim for service connection for a bilateral hand disability in October 2010.  See VA Form 21-526EZ (October 2010).  The Veteran reported having deformity of the hands from "low crawling with [his] weapon" in basic training.  Id.  See also, VA Form 21-4138 (October 2010), Correspondence (October 2010).  The Veteran submitted a statement from his sister in support of his claim, wherein she reiterated his theory of causation; she noted that the Veteran has now, in 2012, swollen knuckles and callused index fingers, but his hands were not like this in 1977 when he entered the military.  See VA Form 21-4138 (February 2012).

Having carefully reviewed the evidence of record, the Board finds that remand is necessary.  First, in December 2012, the Veteran requested that the RO obtain pertinent private treatment records from Dr. Sarwal and Good Samaritan Hospital to support his hand condition claim.  See VA Form 21-4138 (December 2012).  Although the medical records previously associated with the record appear include some of those reports sought by the Veteran, these records do not appear to be complete.  See Medical Treatment Record - Non-Government Facility (October 2010).  There has been no formal request for these records to date.  As such, appropriate action should be taken to obtain the outstanding records identified by the Veteran.

Second, the VA medical opinion dated in December 2012 along with the February 2013 addendum is inadequate as it does not address the Veteran's theory that his bilateral hand condition is attributable to service activities to include low crawling with holding a weapon and appears to rely exclusively on the absence of findings and treatment in service without any explanation.  A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, a new medical opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all medical records from providers identified by the Veteran to include those from Dr. Sarwal and Good Samaritan Hospital.  See VA Form 21-4138 (December 2012).  All attempts to obtain these records should be documented and associated with the claims file.
2.  A VA medical opinion from a physician should be obtained to address whether it is as likely as not (50 percent or greater probability) that any disability of the hands shown during this appeal (i.e. since October 2010) is attributable to service.  The examiner must discuss the Veteran's theory that his bilateral hand problems are due to his military duties and, specifically, his low crawling with a weapon in his hands during basic training.

The claims file must be reviewed and the review noted in the report.

A complete rationale for the medical opinion is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

* If the physician relies on the absence of complaints or abnormal findings in service, he or she should explain thoroughly the significance in the context of the entire medical history.

* If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


